Citation Nr: 1627999	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-23 638	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for migraines.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for bipolar disorder.

11.  Entitlement to service connection for a low back disorder.

12.  Entitlement to service connection for a neck disorder.

13.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the case was subsequently transferred to the Montgomery, Alabama, RO.

In March 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the June 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2015). Therefore, the Board may properly consider such evidence.  The undersigned also held the record open for 90 days for the receipt of additional evidence.  While the Veteran did not submit any additional evidence, additional VA treatment records were associated with the file in May 2016.  While the Veteran has not waived AOJ consideration of such newly received evidence, as his claims for service connection for low back and neck disorders are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for a low back disorder and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

On the record at his March 2016 Board hearing, and in an accompanying written statement, the Veteran withdrew his appeal with respect to all issues other than those of entitlement to service connection for a low back disorder and a neck disorder, which includes the issues of entitlement to service connection for fibromyalgia, bilateral shin splints, flat feet, a bilateral eye disorder, sleep apnea, hypertension, migraines, PTSD, depression, and bipolar disorder, and entitlement to a TDIU, prior to the promulgation of a decision in the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for fibromyalgia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for bilateral shin splints by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for flat feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a bilateral eye disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for migraines by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for bipolar disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On the record at his March 2016 Board hearing, and in an accompanying written statement, the Veteran withdrew his appeal with respect to all issues other than those of entitlement to service connection for a low back disorder and a neck disorder, which includes the issues of entitlement to service connection for fibromyalgia, bilateral shin splints, flat feet, a bilateral eye disorder, sleep apnea, hypertension, migraines, PTSD, depression, and bipolar disorder, and entitlement to a TDIU, prior to the promulgation of a decision in the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to such issues and they are dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for fibromyalgia is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral shin splints is dismissed.

The appeal as to the issue of entitlement to service connection for flat feet is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral eye disorder is dismissed.

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for migraines is dismissed.

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.

The appeal as to the issue of entitlement to service connection for depression is dismissed.

The appeal as to the issue of entitlement to service connection for bipolar disorder is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the March 2016 Board hearing, the Veteran testified that he had an in-service neck and back injury in 1983 when he slipped from the back of a truck while putting tires on it and was subsequently treated for such complaints.  Thereafter, he had neck and back pain symptoms that were aggravated when doing physical training or performing his duties in the motor pool during service, and he continued to seek treatment for such complaints.  The Veteran further reported  that, immediately after discharge, he was not aware of his access to VA care and, therefore, did not seek any treatment for continuing neck and back symptoms; but that he later started receiving treatment from VA in the late 1980s.  He testified that his VA treatment providers told him he had degenerative disc disease in both the cervical spine and lumbar spine.

Service treatment records reflect that, in January 1983, the Veteran was treated for complaints of low back pain.  Additionally, in February 1983, he again complained of low back pain for the prior three days.  He was treated for resolving muscle strain.  Subsequently, he was seen in March 1983, May 1983, June 1983, and November 1983 for complaints of low back pain.  In August 1984, the Veteran complained of neck pain and, in December 1984, he was seen for a follow up of upper back injuries sustained when he fell backwards into a foxhole with complaints of pain between the shoulder blades.  X-rays of the cervical spine were within normal limits.  Muscle pain was diagnosed.  VA treatment records include chronic pain and neck pain in the Veteran's problem list.  Furthermore, such reflects complaints of long-term pain in his back and neck. 

Therefore, in light of the Veteran's in-service treatment for back and neck complaints, his testimony regarding ongoing symptomatology, and an allegation of persistent and recurrent symptoms referable to the back and neck, the Board finds that a remand is necessary in order to provide him with a VA examination so as to determine the nature and etiology of his claimed disorders.

The Board further finds that a remand is necessary to obtain outstanding records.  In this regard, the Veteran testified in March 2016 that he had received treatment following service from a VA medical facility in Birmingham, Alabama.  In an earlier filed statement submitted in March 2011, the Veteran reported that he had received treatment for his conditions at the VA Medical Centers in Birmingham, Alabama; Tuskegee, Alabama; Tuscaloosa, Alabama; and North Little Rock, Arkansas.  Additionally, records from the Montgomery, Alabama, VA medical facility reflect that the Veteran has also been seen at such facility.  Although there are VA treatment records on file from these VA medical facilities, on the whole they pertain to mental health treatment and none of the existing records on file pertain to the neck or back or respective parts of the spine.  

Furthermore, in a May 2009 letter from the Office of Disability Adjudication and Review of the Social Security Administration (SSA), an Administrative Law Judge notified the Veteran of a fully favorable decision of the Veteran's application for disability-related benefits, on the basis of bipolar disorder and diabetes; however, as the list of exhibits includes disability reports and medical records, the Board finds that such SSA records may be relevant to the Veteran's current claims.     

Consequently, a remand is necessary in order to obtain any outstanding medical treatment records associated with the SSA claim that may be material to the present claims on appeal; and any VA treatment records not on file dated since November 1985 from the VA medical facilities located in Birmingham, Alabama; Tuskegee, Alabama; Tuscaloosa, Alabama; Montgomery, Alabama; and North Little Rock, Arkansas.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA medical records pertinent to his claimed neck and back disorders dated from November 1985 to the present from the VA medical centers or other treatment facilities located in Birmingham, Alabama; Tuskegee, Alabama; Tuscaloosa, Alabama; Montgomery, Alabama; and North Little Rock, Arkansas.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran VA examination by an appropriate specialist to determine the nature and etiology of any neck (cervical spine) and/or low back (lumbar spine) disorders, Provide the examiner with access to the entire claims file for review.  The examiner is to review the claims file in conjunction with the examination.  

For each of the claimed disorders, the examiner is to elicit from the Veteran a history of related injury or disease in service; pertinent symptomatology of the claimed disability during and since service; and with respect to any arthritis identified, since discharge from service.  Any and all diagnostic studies including imaging, tests, or evaluations deemed necessary by the examiner should be performed.  

(A)  The examiner must identify all neck (cervical spine) and low back (lumbar spine) disorders found to be present.

(B)  For each current disorder found to be present, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such its onset during, or is otherwise etiologically related to the Veteran's military service, to include the aforementioned incidences of treatment for neck and back pain and/or as a result of his in-service physical training and/or duties in the motor pool?

(C)  If arthritis of the cervical and/or lumbar spine is diagnosed, the examiner should indicate whether such manifested within one year of the Veteran's discharge from service in November 1985, i.e, by November 1986, and, if so, describe the manifestations.

In answering these questions, the examiner must address the Veteran's statements and history regarding the etiology and continuity of the claimed conditions.  In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and the continuity of his symptomatology he perceives since service.  The rationale for any opinion should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the June 2015 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


